PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,342,885
Issue Date: January 01, 2013
Application No. 13/103,567
Filing or 371(c) Date: May 09, 2011
Attorney Docket No. 110165-0223

:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.378(b), filed January 24, 20221 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7½ year maintenance fee by 
January 04, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the present petition differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the petition. However, Applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if Applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).







/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Robert C. Okonowski
Foley & Lardner LLP
500 Woodward Avenue, suite 2700
Detroit, Michigan 48226




    
        
            
        
            
    

    
        1  Any request for reconsideration must have been submitted within TWO (2) MONTHS from date of the decision mailed October 22, 2021.  However, petitioner has submitted a one (1) month extension of time with the present renewed petition.  As a result, the present renewed petition is considered as being timely filed.